DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species.
Species A: Overview of a configuration of a surgical system as illustrated in fig. 1.
Species B: Overview of a configuration of a surgical system as illustrated in fig. 2.
Species C: Overview of a configuration of a surgical system as illustrated in fig. 7.
Sub-Species A: Rotation Permissibility Determination Procedure as illustrated in Fig. 8
Sub-Species B: Rotation Permissibility Determination Procedure as illustrated in Fig. 9
Species D: Overview of a configuration of a surgical system as illustrated in fig. 10.
Species E: Overview of a configuration of a surgical system as illustrated in fig. 11.
Species F: Overview of a configuration of a surgical system as illustrated in fig. 15.
Species G: Overview of a configuration of a surgical system as illustrated in fig. 17.
Species H: Overview of a configuration of a surgical system as illustrated in fig. 18.
Species I: Overview of a configuration of a surgical system as illustrated in fig. 19.
The species are independent or distinct because Species A is an overview of a configuration of a surgical system as illustrated in fig. 1, where you have a treatment instrument controller with second foot switch, drive controller and a first foot switch, and a motor. Species B is an overview of a configuration of a surgical system with a video processor and display unit and drive controller as illustrated by figure 2. Species C is an overview of a configuration of a surgical system as illustrated in 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. If species C is selected, applicant should further choose one sub-species of C.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
 the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Thomas Spinelli on 12/18/2020 a provisional election was made without traverse to prosecute the invention of Species B, claims 1, 12-13 to read on it.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2-11 and 14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
Examiner note, Claim 14 recites a detector which is taught by Species C, Figs. 7-9.  The elected Species B, Fig. 2 does not recite a detector, but rather a signal detection unit which does not imply the same structure as a detector. Claims 2, 3, 14 are withdrawn.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-105207, filed on 05/26/2016.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a self-propelled mechanism adapted to generate force for insertion or removal of the insertion tube in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takayasu et al. (JPH04150826) hereinafter Takayasu, in view of Tanaka et al. (JP2014064686) hereinafter Tanaka.
Regarding claim 1,  Takayasu discloses, a controller (7 and video signal processor 29, Fig.3)( the controller in Takayasu is used to detect high frequency noise of the treatment device is detected through the noise detection and send a signal to the motor main power supply to turn it off, to prevent malfunction of the motors due to noise from the high frequency tool which would hinder the operator’s ability to control the endoscope and potentially damage the body cavity wall (line. 34-39)) configured to control a first device (2, Fig.3), one of an endoscope (5, Fig.3) and a treatment instrument (42, Fig.3) being the first device (2, Fig.3), a remaining one of the endoscope (5. Fig. 3) and the treatment instrument being a second device (42, Fig. 3) (Examiner note that the claim language on requires the controller to control the first device), the endoscope (5) comprising an insertion tube (3), the controller (29 Video signal processor) comprising: at least one circuit (46) configured to determine whether or not the second device (42) is functioning (Fig. 3, line [138-144], When the treatment device is functioning, a noise reading circuit detects the high-frequency noise generated from the treatment instrument 42 that is inserted into the forceps channel 39. A output motor control signal is sent to the drive control 7 through signal cable 48, thus turning off the motor main power supply 36); and restrict an operation of the first device (2) if the second device (42) is determined to be functioning (Fig. 3, line [138-144] A high frequency noise of the treatment device is detected through the noise detection and send a signal to the motor main power supply to turn it off, to prevent malfunction of the motors due to noise from the high frequency tool which would hinder the operator’s ability to control the endoscope and potentially damage the body cavity wall (line. 34-39). Takayasu does not discloses, a self-propelled mechanism adapted to generate force for insertion or removal of the insertion tube
Tanaka teaches, an endoscope system (1, Fig. 1) with an in-vivo introduction device includes an introduction unit (14. Fig. 1) arranged in the insertion unit (12, Fig. 1), a drive unit (17, Fig. 1), a processing operation unit (CPU: central processing unit) and a detection determination unit (10, Fig. 1) provided in the control unit (8), It consists of a foot switch (9)(Fig.1). Tanaka further teaches, a self-propelled mechanism (14. Fig. 1) adapted to generate force for insertion or removal of the insertion tube (Fig. 1, para. [0003], [0004], para. [0020], The introduction device of Tanaka is used to assist the insertion operation of the endoscope insertion portion, where the fins push back the inner wall or ridge of the lumen and advances or retracts forward).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takayasu insertion section to incorporate the self-propelled mechanism as taught by Tanaka since doing such a modification will assists the insertion operation of the insertion 
Hereinafter the device of Takayasu in view of Tanaka will be called the modified device of Takayasu and Tanaka. 
Regarding claim 12, the modified device of Takayasu and Tanaka, and in further view of Tanaka, the at least one circuit is further configured to generate and output a display control signal (6, Fig. 1), and the at least one circuit generates and outputs a display control signal for a display (7, Fig. 1) to display information indicative of the operation of the first device (2, Fig. 1) being under restriction if the operation of the first device (2, Fig. 1) is restricted (para. [0035], [0043], Fig.1, Tanaka’s monitor shows the load applied to the motor and display the normal state or the defective state from the load applied to the motor).  
Regarding claim 13, the modified device of Takayasu and Tanaka, and in further view of Tanaka, the self-propelled mechanism (14, Fig. 1) comprises a helical fin (31, Fig.1) around the insertion tube (12, Fig. 1) and along a longitudinal axis (Fig. 1), a rotation unit (32, Fig. 1) configured to rotate the fin (31) about the longitudinal axis (Fig. 1), and a motor (23, Fig. 1) configured to rotate the rotation unit (32)(Fig. 1, para. [0024]).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US20140094657) hereinafter Miyamoto in view of Takayasu et al. (JPH04150826) hereinafter Takayasu.
Regarding claim 1,  Miyamoto discloses, a controller (23, Fig.1) configured to control a first device (22, Fig.1), one of an endoscope (2, Fig.1) and a treatment instrument (126, Fig. 22A) being the first device (22), a remaining one of the endoscope (2) and the treatment instrument being a second device (126), (examiner note that the claim language requires the controller is to control the first device) the endoscope (2) comprising an insertion tube (3, Fig.1), a self-propelled mechanism (22, Fig.1) (3),(para. [0011], para. [0022], para. [0060], Fig.2). However Miyamoto does not disclose the controller comprising: at least one circuit configured to determine whether or not the second device is functioning; and restrict an operation of the first device if the second device is determined to be functioning. 
Takayasu Teaches, an endoscope (5, Fig.3) apparatus having electromagnetic driving means for driving a bending portion (2, Fig. 3) of an endoscope (5, Fig. 3) to bend, a bending unit (2) that can be driven by a motor (15, Fig. 3), a control unit (7, Fig. 3) that controls the driving unit, A signal transmission unit for transmitting a control signal from the driving unit to the control unit; and a unit for preventing a malfunction of the bending portion due to noise from an external device is provided at least in the signal transmission unit, and noise from the external device is provided.  the endoscope (5) comprising an insertion tube (3), the controller (29 Video signal processor, Fig. 3) comprising: at least one circuit (46, Fig.3) configured to determine whether or not the second device (42) is functioning (Fig. 3, line [138-144], When the treatment device is functioning, a noise reading circuit detects the high-frequency noise generated from the treatment instrument 42 that is inserted into the forceps channel 39. A output motor control signal is sent to the drive control 7 through signal cable 48, thus turning off the motor main power supply 36) and restrict an operation of the first device (2) if the second device (42) is determined to be functioning (Fig. 3, line [138-144] A high frequency noise of the treatment device is detected through the noise detection and send a signal to the motor main power supply to turn it off, to prevent malfunction of the motors due to noise from the high frequency tool which would hinder the operator’s ability to control the endoscope and potentially damage the body cavity wall (line. 34-39).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the self-propelled mechanism of Miyamoto with a controller as taught by Takayasu to prevent the motors of the self-propelled mechanism from malfunctioning due to noise from the high frequency tool which would hinder the operator’s ability to control the endoscope and potentially damage the body cavity wall (line. 34-39).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JAMAL AL KHATIB whose telephone number is (571)272-8718.  The examiner can normally be reached on Monday -Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR JAMAL AL KHATIB/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
1/14/2021